 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TORIANO GERMAINE HUDSON, Sr.,                      No. 2:20-cv-0481 KJN P
12                       Plaintiff,
13            v.                                        ORDER
14   ROBERT NEUSCHMID, et al.,
15                       Defendants.
16

17            Plaintiff filed a motion for extension of time to file an amended complaint. Plaintiff

18   claims that the law library at San Quentin State Prison is closed due to the coronavirus. Good

19   cause appearing, IT IS HEREBY ORDERED that:

20            1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and

21            2. Plaintiff is granted sixty days from the date of this order in which to file an amended

22   complaint.

23   Dated: March 27, 2020

24

25
     /huds0481.36
26
27

28
